TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00285-CV



        Volkswagen Group of America, Inc.; and Audi of America, Inc., Appellants

                                              v.

 John Walker III, in his Official Capacity as Chairman of the Texas Department of Motor
  Vehicles Board; the Honorable Michael J. O’Malley, the Honorable Penny A. Wilkov,
     in their Official Capacities as Administrative Law Judges for the State Office of
          Administrative Hearings; Ricardo M. Weitz; Budget Leasing, Inc. d/b/a
                     Audi North Austin; Hi Tech Imports South, LLC;
                        and Hi Tech Imports North, LLC, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
   NO. D-1-GN-15-001186, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Volkswagen Group of America, Inc., and Audi of America, Inc., have

filed an unopposed motion to dismiss this appeal, indicating that the parties have settled the

underlying dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellants’ Motion

Filed: December 23, 2015